Citation Nr: 0736911	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected gunshot injury to muscle group XIII, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected gunshot injury to muscle group XIV, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1964 
until July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2007 decision, the Board denied the veteran's 
claims for increased ratings for his gunshot injuries to 
muscle groups (MGs) XIII and XIV.  The veteran appealed the 
Board's denial to the Court of Appeals for Veterans Claims 
(Court).  In June 2007, the Court vacated and remanded the 
veteran's claims pursuant to a Joint Motion for Remand.

The Joint Motion for Remand provides two reasons why the 
Board's January 2007 decision provided deficient reasons and 
bases.  The first reason was that the Board did not address 
why a higher disability rating was not warranted under 
38 C.F.R. § 4.55(e).  The second reason was that the Board 
did not consider whether a separate or higher rating is 
warranted for manifestations of the veteran's service-
connected gunshot injury to the right thigh other than the 
muscle injuries, for example, any relevant musculoskeletal 
manifestations.  

The Board finds that remand of the veteran's claim is 
necessary for further development because of the second 
reason identified in the Joint Motion for Remand.  VA 
treatment records from July 2001 through February 2004 show 
the veteran has been diagnosed to have patellofemoral pain 
syndrome in his knees bilaterally (see May 2002 Rheumatology 
Note).  They also show a diagnosis of osteoarthritis without 
identification of the exact joints affected (see February 
2004 Nurse Practitioner Note).  

Furthermore, the veteran underwent a VA examination in 
February 2003.  Although the report does not indicate a 
history of degenerative joint disease, the examiner noted in 
explaining his diagnosis that the veteran has unrelated 
conditions like degenerative joint disease and disc problems 
of the lumbar spine that may worsen his symptoms.  The 
examination report also references a 1999 electromyelogram 
that is reported to show a strong consistency with nerve 
injury to the right leg consistent with chronic injury to the 
L4 nerve root.  The diagnosis was status post gunshot wound 
entrance and exit right posterior thigh with possible 
neuropathy.  

Given this evidence of possible musculoskeletal and 
neurological disabilities and the fact that almost five years 
has elapsed since the last VA examination, the Board finds 
that remand is necessary to obtain a new VA examination to 
determine if the veteran has any separate and distinct 
musculoskeletal and/or neurological disorders that are 
residuals of his service-connected gunshot injury to the 
right thigh, for which he is currently only evaluated for on 
the basis of muscle injury, or whether any musculoskeletal 
and/or neurological disorders found in the right lower 
extremity are proximately due to or the result of the 
service-connected gunshot injury to the right thigh.

The Board notes that the veteran stated in a statement 
submitted to the RO in January 2007 that he has been treated 
at "Hines" for his service-connected gunshot injury 
residuals since 2003 to the present.  The veteran is clearly 
referring to the Edward Hines, Jr. VA Hospital located in 
Hines, Illinois.  Since the last VA treatment record in the 
claims file is from February 2004, the Board finds that 
updated VA treatment records may be relevant to the veteran's 
claim and, thus, should be obtained.

Pursuant to the Joint Motion for Remand, on readjudication of 
the veteran's claim for increased rating, 38 C.F.R. § 4.55(e) 
should be considered in determining whether a higher combined 
rating of the veteran's muscle injuries is warranted.

Finally, the Board notes that, since the veteran's claim was 
certified to the Board, changes have been made in VA's 
obligations to notify the veteran pursuant to the Veterans 
Claims Assistance Act of 2000.  Thus, the veteran should be 
provided updated notice that is complaint with VA's current 
notice obligations.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the current 
notice requirements.

2.  Obtain the veteran's medical 
treatment records from the Edward Hines, 
Jr. VA Hospital in Hines, Illinois, from 
March 2004 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records 
are not available.

3.  When the above has been accomplished 
and any additional  evidence has been 
obtained, the veteran should be 
scheduled for a VA examination.  The 
claims file must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed, and provide a 
complete rationale for all conclusions 
and opinions.

After examining the veteran and 
conducting any necessary diagnostic 
tests and studies, the examiner should 
identify any musculoskeletal and/or 
neurological disorders the veteran has 
in the right lower extremity.  The 
examiner should then provide an opinion 
as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that any musculoskeletal 
and/or neurological disorders found are 
separate and distinct manifestations of 
the veteran's service-connected gunshot 
injury residuals or whether they are 
proximately due to or the result of the 
service-connected gunshot injury to the 
right thigh.  

4.  Then, after ensuring that any 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished and the VA examination 
report is complete, the veteran's claims 
should be readjudicated.  In 
readjudicating the veteran's claims, the 
provisions of 38 C.F.R. § 4.55(e) should 
be considered in determining whether a 
higher rating for the veteran's muscle 
group injuries is warranted.  
Furthermore, it should be considered 
whether there are any separate and 
distinct musculoskeletal and/or 
neurological manifestations of the 
veteran's service-connected gunshot 
injury to the right thigh or whether any 
existing musculoskeletal and/or 
neurological disabilities are secondary 
to the service-connected gunshot injury 
to the right thigh.  

If such action does not resolve the 
claims, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims 
should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



